Citation Nr: 0636737	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
abdominal pain with fibroids, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased evaluation for post-
amputation of the right index finger, distal joint, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to service connection for a right shoulder 
disability. 

4.  Entitlement to service connection for a left knee 
disability. 

5.  Entitlement to service connection for bilateral otitis 
media and otitis externa. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for skin rash.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from April 1993 
through March 1999.

This matter arises from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for bilateral 
otitis media and otitis externa and skin rash are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  The veteran's chronic abdominal pain with fibroids is not 
controlled by continuous treatment.

2.  The veteran's residuals status post amputation of the 
right index finger, distal joint, (right index finger 
disability) are manifested by subjective complaints of pain, 
full range of motion in the proximal interphalangeal (PIP) 
and metacarpophalangeal (MCP) joints with no evidence of 
ankylosis, or amputation at PIP or MCP.  

3.  Chronic right shoulder disability was not exhibited in 
service; current residuals of a right shoulder disability are 
not shown.  

4.  Chronic left knee disability was not exhibited in 
service; current residuals of a left knee disability are not 
shown.  

4.  Tinnitus was not exhibited in service and there is no 
showing of current tinnitus that is related to service.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent evaluation for 
chronic abdominal pain with fibroids.  38 U.S.C.A. § 1155, 
5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. §  4.116, 
Diagnostic Code 7613 (2006).

2.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's residuals status post amputation of 
the right index finger, distal joint, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5153 (2002) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5153 (2006).

3.  A right shoulder disability was not incurred in or 
aggravated by active service.   38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO issued a notification letter dated in July 2003 that 
properly provided notice of his service connection claim, and 
met all four elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  This letter provided the veteran with 
an update on the status of her claims, and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  Additionally, the veteran was asked to 
submit any evidence in her possession pertaining to his 
claims.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denials in a January 2005 supplemental 
statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records, specifically VA 
examination reports dated in February 2001, July 2001, and 
December 2004,  and lay statements from the veteran in 
support of her claims.  As a VA examination and other medical 
evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claims, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

For disability evaluations involving the musculoskeletal 
system, VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 provide for consideration of a functional impairment 
due to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Chronic Abdominal Pain with Fibroids

The veteran was assigned a 10 percent disability evaluation 
for her chronic abdominal pain with fibroids under 38 C.F.R. 
§ 4.116, Diagnostic Code 7613.  
According to Diagnostic Code 7613, a 10 percent rating is 
assigned for disease, injury, or adhesions of the uterus 
where symptoms require continuous treatment.  A 30 percent 
rating is warranted where symptoms cannot be controlled by 
continuous treatment.  See 38 C.F.R. § 4.116 Diagnostic Code 
(DC) 7613 (2006).

VA examination report dated in December 2004 indicated that 
the veteran complained of constant pelvic pain.  Pain also 
occurs during intercourse.  According to the examiner, she 
has been treated with Naprosyn, Codeine products, oral 
contraceptive pills, Depo-Lupron, and other medications with 
minimal results.  The examiner noted prior evaluations such 
as a Laparoscopy, which ruled out endometriosis.  Following 
evaluation, the examiner concluded that the veteran has 
unresolved persistent left adnexal pain.  

Upon review, the veteran's symptoms have not been controlled 
by continuous treatment.  The diagnosis of unresolved 
persistent left adnexal pain by the December 2004 VA 
examiner, and VA medical records, supports this finding.  VA 
clinical records, specifically a February 2004 report, noted 
years of intermittent left abdominal pain.  Resolving benefit 
of the doubt to the veteran, her disability most closely 
approximates the criteria for a 30 percent evaluation under 
DC 7613.   A 30 percent evaluation represents the highest 
available evaluation under DC 7613.  38 C.F.R. § 4.116, DC 
7613 (2006).  

As for other diagnostic codes, the claims folder does not 
indicate that the veteran's uterus or ovaries have been 
removed.  Therefore, a higher evaluation is not warranted 
under DC's 7617 through 7619.  38 C.F.R. § 4.116 (2006).  A 
prolapsed uterus is also not noted in the claims folder to 
warrant a higher evaluation under DC 
7620.  

Post-Amputation of the Right Index Finger, Distal Joint

In this case the veteran's residuals status post-amputation 
of the right index finger, distal joint, have been evaluated 
as amputation and 10 percent disabling under DC 5153.  A 20 
percent evaluation is warranted for amputation of the index 
finger without MCP resection, at PIP joint or proximal 
thereto.  38 C.F.R. § 4.71a.  

Upon review, there is no evidence of amputation of the index 
finger without MCP resection, at PIP joint or proximal 
thereto.  The most recent VA examination performed in 
December 2004 indicated that physical examination showed 
amputation at the DIP joint.  Despite subjective complaints 
of pain, there was full range of motion of the remaining 
middle phalanx and proximal phalanx at the PIP and MP joints 
on evaluation.  There was full fist formation with good 
strength.  There was no ulceration of the amputation tip, nor 
any tenderness.  Similar findings were made by the February 
2001 VA examiner.  A 20 percent rating under DC 5153, under 
either the prior or amended regulations, is therefore not 
warranted.  

In addition, there is no evidence of an impairment of the 
right hand related to the veteran's service connected 
disability.  Thus, there is no basis to assign a separate 10 
percent disability rating under DC 5229. 

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were amended in July 
2002.  See 67 Fed. Reg. 48, 787 (July 26, 2002).   However, 
the veteran is already receiving the highest evaluation 
available under Diagnostic Code 5225 under the new or former 
rating criteria.  38 C.F.R. § 4.71a.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2006) in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's affected joints.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Based on the medical evidence, particularly the 
December 2004 VA examination report, there is no basis for an 
evaluation in excess of 10 percent for limitation of motion 
due to any functional loss of the veteran's right hand due to 
her service-connected disability.  Also, as noted above, the 
veteran is receiving the maximum schedular rating for a 
rating of  ankylosis of the index finger under DC 5225.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a rating in excess of 10 percent for post-
operative residuals of the right index finger. Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West Supp 2005); 38 C.F.R. § 
3.102 (2006).

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's chronic abdominal pain with fibroids 
or residuals status post amputation of the right index 
finger, distal joint.  In that regard, the Board does not 
find that record reflects that the veteran's disabilities on 
appeal have caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  

In her notice of disagreement, the veteran indicated that she 
was rejected for law enforcement positions due to her 
inability to fire a weapon with both hands.  However, the 
evidence does not show, nor does she assert, that her right 
index finger disability has markedly interfered with her 
finding employment.  Indeed, she stated that the injury 
required her to "cross-train."  The compensable evaluation 
for her right index finger disability contemplates the impact 
on employment, but there is no showing that the regular 
schedular standards are impracticable, especially in light of 
her ability to receive cross-training, or retraining in other 
fields of employment.  No periods of hospitalization due to 
the either disability were noted in the record, or otherwise 
claimed by the veteran.  In light of the foregoing, the Board 
finds that it is not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Service Connection

The veteran contends that she is entitled to service 
connection for right shoulder disability and left knee 
disability as a result of service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005). For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).   

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert, supra.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Aleman, supra.

Right Shoulder, Left Knee, and Tinnitus Disabilities

Service medical records showed treatment for bilateral 
shoulder pain in July 1993. No diagnosis was given and no 
follow-up treatment was shown in the records.  

Treatment for left knee pain was noted in August 1993.  
Examination was negative and x-ray report of the left knee 
was negative for abnormal findings.  No diagnosis was given.  
There was no mention of tinnitus or ringing in the ears in 
the service medical records.  

A VA examination was performed in July 2001.  The examiner 
indicated that evaluation of the upper extremities revealed 
no abnormalities.  There were also no abnormal findings 
involving the left knee on evaluation.  No diagnosis was 
given for the right shoulder or left knee.  VA medical 
records following service are negative for treatment or 
diagnosis involving a right shoulder or left knee disability.  
There were no complaints or findings of tinnitus.  

In summary, the evidence demonstrates treatment for right 
shoulder and left knee pain in service.  However, chronic 
right shoulder or left knee disability was not exhibited in 
service.  The veteran did not exhibit tinnitus in service.  
Furthermore, there is no medical evidence of a current right 
shoulder, left knee or tinnitus disability.      

Service connection cannot be established without evidence 
demonstrating a current diagnosed chronic disability.  
Without a current disability, the claims must be denied.  38 
C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  Service-connection 
is not granted for prior disabilities that resolved, but only 
for a current, chronic disability.  Id.  As there is no 
current disability involving the right shoulder or left knee, 
service connection must be denied.  Tinnitus has not been 
shown to be present in service or related to active service.   


ORDER

A 30 percent, but no higher, evaluation for service-connected 
chronic abdominal pain with fibroids is allowed, subject to 
the regulations governing the award of monetary benefits.  

An increased evaluation for service-connected residuals 
status post amputation of the right index finger, distal 
joint, currently evaluated as 10 percent disabling, is 
denied. 

Service connection for right shoulder disability is denied. 

Service connection for left knee disability is denied. 

Service connection for tinnitus is denied. 


REMAND

The veteran contends that her bilateral otitis media, otitis 
externa and skin rash are etiologically related to her 
military service.  Service medical records show treatment for 
otitis media and skin problems.  Post service medical records 
include a January 2002 VA treatment record showing a 
diagnosis of otitis externa, originating in military.  The 
same clinical record, and other post-service medical records 
show treatment for recurring acne and lesions on the ear, and 
papules on cheeks and chin.  It is not clear whether her skin 
problems noted after service are symptoms of, or separate 
from, her service-connected herpes. 

As the record shows evidence of a current treatment for ear 
problems and skin rash, and treatment in service for the 
above problems, it is necessary for a current VA examination 
to determine the nature and etiology of any such 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded VA 
dermatology and audiology examinations to 
determine the nature and etiology of any 
current bilateral ear and skin 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder and this REMAND should be made 
available to the examiners for review in 
conjunction with the examination.  

The dermatology examiner should be asked 
to determine the precise diagnoses of the 
veteran's current skin disabilities.  For 
each disability found, the examiner should 
indicate whether such disability is a 
symptom of the veteran's service-connected 
herpes.  If any of the skin disabilities 
are not related to her service-connected 
herpes, the examiner should indicate 
whether there is a 50 percent probability 
or greater that such disabilities are 
related to the skin problems for which the 
veteran was treated during service 
(including genital rash in May 1994 and 
urticaria in September 1996).  A complete 
rationale for all opinions expressed 
should be provided.

The audiology examiner should be asked to 
determine if the veteran has otitis 
externa or media.  For each disability 
found, the examiner should indicate 
whether there is a 50 percent probability 
or greater that it is related to the 
complaints for which the veteran was 
treated during service.  A complete 
rationale for all opinions expressed 
should be provided.  

2. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


